Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                             Apr 30 2013, 9:20 am

ATTORNEYS FOR APPELLANT:

ROBERT G. GRANT
T. BLAKE ORNER
Grant & Grant
Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

ALLSTATE INSURANCE COMPANY, As                  )
Subrogee of Juan R. Lopez, III,                 )
                                                )
       Appellant-Plaintiff,                     )
                                                )
              vs.                               )      No. 49A05-1211-CT-550
                                                )
BRENDA J. FAULKNER,                             )
                                                )
       Appellee-Defendant.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Cynthia J. Ayers, Judge
                           Cause No. 49D04-0706-CT-25684


                                      April 30, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Plaintiff, Allstate Insurance Company, as subrogee of Juan R. Lopez III

(Allstate), appeals the trial court’s partial grant of Appellee-Defendant’s, Brenda J.

Faulkner’s (Faulkner), motion for relief from judgment.

       We reverse.

                                          ISSUE

       Allstate raises three issues on appeal, which we consolidate and restate as the

following single issue: Whether the trial court abused its discretion when it partially

granted Faulkner’s motion for relief from judgment pursuant to Indiana Trial Rule 60(B).

                        FACTS AND PROCEDURAL HISTORY

       On July 9, 2005, an automobile collision occurred between Faulkner and Allstate’s

insured. Pursuant to the insurance contract, Allstate paid the damages to its insured’s

vehicle in the amount of $6,288.30. On July 18, 2005, Allstate notified Faulkner of its

subrogation demand by certified mail to her address at 250 Iowa Street, Indianapolis,

Indiana. Faulkner’s signature appears on the mail receipt slip.

       On June 21, 2007, Allstate filed its complaint against Faulkner. Although Allstate

requested service of the summons and complaint by certified mail to Faulkner at the Iowa

Street address, the service was not perfected. Therefore, on November 15, 2007, Allstate

filed its Praecipe for Service on the Secretary of State, tendered an Alias Summons and

Complaint to the Marion County Clerk, and requested personal service on Faulkner’s

agent, the Indiana Secretary of State.



                                            2
        Faulkner did not file a responsive pleading and on February 19, 2008, Allstate

filed its Application for Default Judgment, which was subsequently granted by the trial

court on February 28, 2008. On May 29, 2008, the certified judgment was tendered to

the Bureau of Motor Vehicles (BMV). Pursuant to Indiana Code section 9-25-6-4, the

BMV suspended Faulkner’s driver’s license for failure to satisfy the judgment for a

period of up to ninety days.

        On April 13, 2012, Faulkner filed a motion for relief from judgment alleging that

she was never served a copy of the complaint and had never received notice of the

lawsuit. On September 25, 2012, the trial court conducted a hearing on the motion. On

October 9, 2012, the trial court partially granted Faulkner’s motion, finding in pertinent

part:

                [Faulkner] resided at 240 Iowa St., Indianapolis, Indiana at the time
        of the motor vehicle collusion, which is the subject matter of this action.
        The [c]ourt finds that [Allstate] attempted to serve [Faulkner] at 240 Iowa
        St., Indianapolis, Indiana, which is [Faulkner’s] last known address and the
        Summons was returned unclaimed. Thereafter, pursuant to the provisions
        of Ind. T.R. 4.4 and Ind. T.R. 4.10, [Allstate] caused [Faulkner] to be
        served in care of the Secretary of State. The [c]ourt further finds that
        [Faulkner] admits liability for the collision. The [c]ourt also finds that
        pursuant to the provisions of Ind. T.R. 60, [Faulkner] did demonstrate a
        meritorious defense regarding the issue of damages.

               THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED
        that [Faulkner’s] Motion for Relief from Judgment as to liability is
        DENIED but GRANTED as to the issue of damages.

(Appellant’s App. p. 4).1

        Allstate now appeals. Additional facts will be provided as necessary.

1
  Although the trial court in its Order listed Faulkner’s address as 240 Iowa Street, Faulkner admitted at
the hearing that she lived at 250 Iowa Street.


                                                    3
                             DISCUSSION AND DECISION

       Initially, we note that Faulkner did not file an appellate brief. “Accordingly, we

do not undertake the burden of developing arguments for the appellee because that is the

appellee’s duty.” Maser v. Hicks, 809 N.E.2d 429, 432 (Ind. Ct. App. 2004). When an

appellee does not file a brief, we generally apply a less stringent standard of review and

we may reverse a trial court’s decision if the appellant makes a prima facie showing of

reversible error.   Id. at 429.    “Prima facie” is defined as “at first sight, on first

appearance, or on the face of it.” Id. at 432.

       Allstate asserts that the trial court abused its discretion by partially granting

Faulkner’s motion for relief from judgment pursuant to T.R. 60(B). We review a trial

court’s grant of a motion for relief from judgment for an abuse of discretion. Dillard v.

Dillard, 889 N.E.2d 28, 33 (Ind. Ct. App. 2008). A trial court abuses its discretion when

its denial is clearly against the logic and effect of the facts and inferences supporting the

judgment for relief. Id. On a motion for relief from judgment, the burden is on the

movant to demonstrate that relief is both necessary and just. Id.

       Indiana Trial Rule 60(B) provides, in pertinent part, as follows:

       On motion and upon such terms as are just the court may relieve a party or
       his legal representative from a judgment, including a judgment by default,
       for the following reasons:

       (1) mistake, surprise, or excusable neglect;

       (2) any ground for a motion to correct error, including without limitation
       newly discovered evidence, which by due diligence could not have been
       discovered in time to move for a motion to correct errors under Rule 59;




                                                 4
       (3) fraud (whether heretofore denominated intrinsic or extrinsic),
       misrepresentation, or other misconduct of an adverse party;

       (4) entry of default or judgment by default was entered against such party
       who was served only by publication and who was without actual
       knowledge of the action and judgment, order or proceedings;

       (5) except in the case of a divorce decree, the record fails to show that such
       party was represented by a guardian or other representative, and if the
       motion asserts and such party proves that . . . .

       (6) the judgment is void;

       (7) the judgment has been satisfied, released, or discharged, or a prior
       judgment upon which it is based has been reversed or otherwise vacated, or
       it is no longer equitable that the judgment should have prospective
       application; or

       (8) any reason justifying relief from the operation of the judgment, other
       than those reasons set forth in sub-paragraphs (1), (2), (3), and (4).

       The motion shall be filed within a reasonable time for reasons (5), (6), (7),
       and (8), and not more than one year after the judgment, order or proceeding
       was entered or taken for reasons (1), (2), (3), and (4). A movant filing a
       motion for reasons (1), (2), (3), (4), and (8) must allege a meritorious claim
       or defense.

A motion for relief from judgment pursuant to T.R. 60(B) may not be used as a substitute

for direct appeal.   Dillard, 889 N.E.2d at 34. Rather, T.R. 60(B) affords relief in

extraordinary circumstances which are not the result of any fault or negligence on the part

of the movant. Id.

       Neither Faulkner’s motion for relief from judgment nor the trial court’s grant of

relief identify the applicable provision of T.R. 60(B). The trial court merely stated that

Faulkner demonstrated a meritorious defense regarding the issue of damages. During the

hearing on her motion, Faulkner only asserted that “she didn’t get service.” (Transcript



                                             5
p. 14). However, without having to reach the merits of the possible bases for relief, we

conclude that Faulkner’s motion for relief should not have been granted.

       If Faulkner is proceeding under T.R. 60(B) (1), (2), (3), or (4), then her motion

must fail as it was filed more than one year after the judgment. Here, the trial court

issued its judgment on February 28, 2008, whereas Faulkner filed her motion four years

later, on April 13, 2012.

       If Faulkner is proceeding under T.R. 60(B)(8), then she failed to establish a

meritorious defense.    A meritorious defense requires a showing “that vacating the

judgment will not be an empty exercise.” Outback Steakhouse of Florida v. Markley, 856

N.E.2d 65, 73 (Ind. 2006). The movant must make a prima facie showing that “will

prevail until contradicted and overcome by other evidence. Id. Thus, the movant need

only “present evidence that, if credited, demonstrates that a different result would be

reached if the case were retried on the merits and that it is unjust to allow the judgment to

stand.” Id.

       During the hearing on the motion, Faulkner asserted as her defense “that the

damages [sic] to the vehicle was less than a hundred dollars to the car” and thus the

judgment of $6,288.30 is too high. (Tr. p. 14). She did not present any evidence or

exhibits to support her self-serving statement.       Without anything more, we cannot

conclude that Faulkner’s statement amounted to a meritorious defense.

       Lastly, if Faulkner is proceeding under T.R. 60(B)(5), (6), or (7), she failed to file

her motion for relief within a reasonable time. “Within a reasonable time” depends on

the circumstances of each case, as well as the potential prejudice to the party opposing


                                             6
the motion and the basis for the moving party’s delay. Evans v. Evans, 946 N.E.2d 1200,

1206 (Ind. Ct. App. 2011). During the hearing, Faulkner admitted to residing at 250 Iowa

Street and acknowledged the signature on the mail receipt of Allstate’s subrogation

demand letter as hers. Therefore, Faulkner was aware of these proceedings as early as

July 18, 2005; nonetheless she waited until four years after the default judgment against

her was issued before taking any action. This cannot be deemed a reasonable time.

      Based on the evidence before us, we determine that the trial court abused its

discretion when it granted Faulkner’s motion for relief from judgment on the issue of

damages.

                                     CONCLUSION

      Based on the foregoing, we conclude that the trial court abused its discretion by

partially granting Faulkner’s motion for relief from judgment.

      Reversed.

BRADFORD, J. and BROWN, J. concur




                                            7